1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     LEWIS C. McCUTCHEON
6
7
8                                       UNITED STATES DISTRICT COURT
9                                      EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No. 2:18-cr-218 TLN
                                                  )
11                              Plaintiff,        )   STIPULATION AND ORDER FOR
                                                  )   CONTINUANCE OF STATUS CONFERENCE;
12         v.                                     )   EXCLUDE TIME
                                                  )
13   LEWIS C. McCUTCHEON,                         )   Date   December 13, 2018
                                                  )   Time: 9:30 a.m.
14                              Defendant.        )   Judge: Hon. Troy L. Nunley
                                                  )
15                                                )
                                                  )
16
17           The parties stipulate, through respective counsel, that the Court should reschedule this
18   case for status conference on January 31, 2019, at 9:30 a.m.
19           Defense counsel requires additional time to review discovery, to examine possible
20   defenses, and to continue investigating the facts of the case. Additional time is necessary to
21   confer with client about how to proceed with case.
22           For these reasons, counsel and the defendant agree that the Court should exclude the time
23   from the date the parties stipulated through January 31, 2019, when it computes the time within
24   which trial must commence under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7), and
25   Local Code T4.
26   ///
27   ///
28

      Stipulation to Continue                         -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3    DATED: December 10, 2018                      HEATHER E. WILLIAMS
                                                   Federal Defender
4
                                                   /s/ Matthew C. Bockmon__________
5
                                                   MATTHEW C. BOCKMON
6                                                  Assistant Federal Defender
                                                   Attorney for LEWIS McCUTCHEON
7
     DATED: December 10, 2018                      MCGREGOR W. SCOTT
8                                                  United States Attorney
9
                                                   /s/ Timothy Delgado
10                                                 TIMOTHY DELGADO
                                                   Assistant United States Attorney
11                                                 Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue                        -2-
1                                                ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on January 31, 2019, at 9:30 a.m. The Court orders
9    the time from the date of the parties stipulation, up to and including January 31, 2019, excluded
10   from computation of time within which the trial of this case must commence under the Speedy
11   Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   DATED: December 11, 2018
14
15                                                               Troy L. Nunley
                                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue                         -3-
